DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-15 in the reply filed on 2 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting the activity of neurons of the insular cortex via TMS, focused ultrasound stimulation and “biofeedback”, does not reasonably provide enablement for other various forms of suppression such as the application of pain (in the form of chronic pain, for example).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  Thus, claim 1 encompasses subject matter far beyond that which is enabled by the specification as originally filed.  
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of reducing an immune response in a murine model by applying TMS or FUS to inhibit neuronal activity in the murine model wherein the coordinates of the neurons are in the range of “mm” instead of “cm” ([0119]-[0120]), does not reasonably provide enablement for reducing an immune response in any subject by simply inhibiting neuronal activity in the subject, wherein the coordinates of the neurons are an order of magnitude greater than that of the murine model.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  The stated paragraphs above provide direction in terms of a murine model, however the claims cover a much greater range of unknown subjects with the recitation of “a subject”.  Further, as previously stated, the working examples given provide coordinates for a small subject, yet the claims provide coordinates that are an order of magnitude larger.  And while the coordinates are given for a working example, for one of ordinary skill to infer how a user might go about adjusting coordinates to a different “subject,” the specification does not provide any support for how one would arrive at such coordinates.  While the specification discusses use of coordinate space algorithm and reference frame, it does not provide a working example and/or direction at how one might arrive at ascertaining the claimed coordinates with such a device/algorithm.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a component/device performing the inhibition of activity of neurons.
Claim 1 at line 2 recites the limitation "the activity".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, it is unclear how such coordinates are attained, whether from a system configured to determine such coordinates or from a standard provided by a model, though the type of model also cannot by ascertained as claim 1 only recites such a model to be “a subject”.  
Claim 12 at line 2 recites the limitation "the activity, abundance or both of a CD8 T-cell…".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 at line 3 recites the limitation "the intraepithelial layer".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 at line 3 recites the limitation "the lamina propria".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 at line 2 recites the limitation "the lamina propria".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishelevich (U.S. Pub. No. 2016/0001096).  Regarding claim 1, Mischelevich discloses a method for reducing an immune response in a subject in need thereof, the method comprising inhibiting the activity of neurons of the insular cortex of said subject, thereby reducing an immune response in the subject [0525]; and/or (Fig. 66, [0648] and [0667] regarding downregulation of the insula with respect to processing of pain).  Regarding claim 2, said neurons of the insular cortex are in coordinates: a) Medial Lateral (ML): (2.5)-(+4.5) cm; b) Anterior Posterior (AP): (3.0)-(-2.2) cm; and c) Dorsal Ventral (DV): (-1)-(+2) cm (Fig. 66 and [0667]) teaches “whole head neuromodulation” to include that of the insula, thus all neuronal activity of the insular cortex would be affected).  Regarding claim 3, said activity of neurons of the insular cortex is inhibited by applying transcranial magnetic stimulation (TMS) (Figs. 3, 4 and [0502] and [0503]).  Regarding claim 4, said activity of neurons of the insular cortex is inhibited by applying biofeedback stimulation ([0031], [0037], [0039], [0200], [0204], [0505] and [0524] and [0670]).  Regarding claim 5, said activity of neurons of the insular cortex is modified by applying focused ultrasound stimulation (FUS) ([0503], [0525], [0526], [0648] and [0667]).  Regarding claim 8, said subject is afflicted with an immunodeficient disease (HIV [0662]).  Regarding claim 9, said subject is afflicted with an autoimmune disease (irritable bowel syndrome (IBS) [0270] and [0648]).  Regarding claims 10 and 11, said subject is afflicted with a functional gastrointestinal disorder (FGID) or a symptom thereof wherein said FGID is irritable bowel syndrome (IBS) [0270].  Regarding claim 12, said inhibiting the activity of neurons of the insular cortex comprises altering the activity, abundance or both of dendritic cells, as dendrites are a part of neurons ([0525] and [0667]).  Regarding claims 19, 20, 22 and 23, said reducing an immune response comprises treating an immune-related, inflammatory disease such as IBS [0270].  Regarding claim 21, at paragraph [0050] of Applicant’s specification, Applicant discloses that “an autoimmune disease is an auto inflammatory disease” and thus Mishelevich anticipates claim 21 with the treatment of IBS [0270].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mishelevich (U.S. Pub. No. 2016/0001096).  Regarding claims 6 and 7, while Mischelevich fails to disclose specifically that the subject is afflicted with Crohn’s disease or ulcerative colitis (UC), Mischelevich makes treatment of such a subject obvious as Mischelevich discloses the treatment of irritable bowel syndrome (IBS) and the reduction of pain, wherein IBS can cause pain [0270].  
Regarding claims 13 and 14, while Mischelevich does not disclose specifically reducing the number of: CD4 and CD45+ T cells and B cells in the intraepithelial layer/lamina propria of said subject, Mischelevich makes such obvious as Mischelevich discloses that inhibiting the activity of neurons of the insular cortex reduces pain ([0648] and [0667]) (which is a result of inflammatory response associated with CD4 and CD45+ T cells and B cells) and inhibiting the activity of neurons of the insular cortex and the treatment of pain may be related to disorders/diseases such IBS which has an origin in the GI, wherein the intraepithelial layer/lamina propria lies (which is where lymphocytes, such as CD4 are found) [0270].   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791